Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 1 of 11 Page ID #:2237



    1   XAVIER BECERRA
        Attorney General of California
    2   TAMAR PACHTER
        Supervising Deputy Attorney General
    3   PETER H. CHANG
        Deputy Attorney General
    4   State Bar No. 241467
          455 Golden Gate Avenue, Suite 11000
    5     San Francisco, CA 94102-7004
          Telephone: (415) 510-3776
    6     Fax: (415) 703-1234
          E-mail: Peter.Chang@doj.ca.gov
    7   Attorneys for Defendant
        California Attorney General
    8
    9                     IN THE UNITED STATES DISTRICT COURT
  10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11                               WESTERN DIVISION
  12
  13    ASSOCIATION DES ELEVEURS                  Case No. CV-12-05735-SVW-RZ
        DE CANARDS ET D’OIES DU
  14    QUEBEC, et al.,                         DEFENDANT’S NOTICE OF
                                                MOTION AND MOTION TO
  15                                Plaintiffs, DISMISS FOURTH AMENDED
                                                COMPLAINT; MEMORANDUM
  16                 v.                         OF POINTS AND AUTHORITIES
  17                                            Judge:        Hon. Stephen V. Wilson
  18    XAVIER BECERRA, in his official         Date:         April 13, 2020
        capacity as Attorney General of         Time:         1:30 p.m.
  19    California;                             Courtroom: 10A
  20                                 Defendant. Trial Date: None
                                                Action Filed: July 2, 2012
  21
  22
  23
  24
  25
  26
  27
  28
                                                      Def.’s Notice of Mot. and Mot. to Dismiss Fourth
                                              1       Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 2 of 11 Page ID #:2238



    1   TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:
    2        PLEASE TAKE NOTICE that on April 13, 2020, at 1:30 p.m., or as soon
    3   thereafter as the matter may be heard, in Courtroom 10A of the above-entitled
    4   court, located at the First Street Courthouse, 350 W. 1st Street, Los Angeles,
    5   California 90012, defendant Xavier Becerra (“Defendant”), shall move, and hereby
    6   does move this Court for an order under Federal Rules of Civil Procedure 12(b)(6)
    7   dismissing the Fourth Amended Complaint of Plaintiffs Association des Éleveurs
    8   de Canards et d’Oies du Québec, HVFG LLC, and Sean “Hot” Chaney
    9   (collectively, “Plaintiffs”).
  10         Defendant moves to dismiss the complaint in its entirety, without leave to
  11    amend, on the ground that it fails to state a claim upon which relief may be granted.
  12         This motion is made following the conference of counsel under C.D. Cal. R.
  13    7-3, which took place on February 11, 2020.
  14         This motion is based upon this notice of motion and motion, the
  15    accompanying memorandum of points and authorities, the pleadings and papers on
  16    file, and upon such further evidence, both oral and documentary, as may be offered
  17    at the time of the hearing.
  18
  19 Dated: February 18, 2020                         Respectfully submitted,
  20                                                  XAVIER BECERRA
                                                      Attorney General of California
  21                                                  TAMAR PACHTER
                                                      Supervising Deputy Attorney General
  22
                                                      /s Peter H. Chang
  23
                                                      PETER H. CHANG
  24                                                  Deputy Attorney General
                                                      Attorneys for Defendant California
  25                                                  Attorney General
  26
        SA2012106936
  27
  28
                                                          Def.’s Notice of Mot. and Mot. to Dismiss Fourth
                                                  2       Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 3 of 11 Page ID #:2239



    1               MEMORANDUM OF POINTS AND AUTHORITIES
                  IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
    2
                                         INTRODUCTION
    3
    4        California Health and Safety Code section 25982 protects California’s
    5   legitimate interest in preventing, within its own borders, the sale of products
    6   resulting from force feeding a bird to abnormally enlarge its liver. For almost eight
    7   years, Plaintiffs have been litigating their challenge to section 25982. The Ninth
    8   Circuit has twice ruled against Plaintiffs, and the Supreme Court has twice denied
    9   certiorari. On remand, this Court dismissed all three of Plaintiffs’ constitutional
  10    claims without leave to amend. Plaintiffs’ latest attempt to allege an actionable
  11    claim also fails.
  12         In the Fourth Amended Complaint (4AC), Plaintiffs seek a declaration that
  13    section 25982 does not apply to sellers outside California who sell foie gras to
  14    persons in California, because under the California Uniform Commercial Code
  15    (UCC), title passes outside the state, so the sale is not in California within the
  16    meaning of the law.1 This attempt to avoid the law fails because the application of
  17    section 25982 does not turn on where title passes under the UCC. Both the text and
  18    legislative history show that the Legislature intended to bar force-fed liver products
  19    from California commerce to “discourage the consumption of products produced by
  20    force feeding birds and prevent complicity in a practice that it deemed cruel to
  21    animals.” Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d
  22    937, 952 (9th Cir. 2013) (Canards I). The fact that title may pass under the UCC in
  23         1
               Plaintiffs’ Second, Third, and Fourth Causes of Actions were previously
  24    dismissed without leave to amend. ECF No. 212. Plaintiffs have realleged these
  25    claims, just as previously dismissed, in the 4AC “to preserve [their] appellate
        rights,” stating that “Defendant thus need not move to dismiss the unamended
  26    claims.” ECF No. 213 at 1. Relying on the dismissal of the claims previously
  27    dismissed without leave to amend, this brief addresses only the First Cause of
        Action, id. at 31-36, but notwithstanding Plaintiffs’ direction, and to assure clarity
  28    in the event of an appeal, Defendant moves to dismiss the complaint in its entirety.
                                                           Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                    1      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 4 of 11 Page ID #:2240



    1   the state where the seller delivers the product to FedEx or UPS for delivery in
    2   California does not make the law any less applicable than if the seller delivered the
    3   product directly to the buyer in California. Moreover, the UCC does not apply to
    4   laws regulating sales of products to consumers, such as section 25982. Because
    5   section 25982 applies to sales of force-fed bird liver products by out-of-state sellers
    6   to persons in California, regardless of where title passes under the UCC, Plaintiffs’
    7   First Cause of Action fails, the entire complaint should be dismissed, and judgment
    8   entered for Defendant.
    9                               PROCEDURAL HISTORY
  10         Plaintiffs filed this case on July 2, 2012, challenging the validity of California
  11    Health and Safety Code section 25982 under the dormant Commerce Clause and
  12    Due Process Clause. ECF No. 1. This Court denied both an ex parte application
  13    for a temporary restraining order and a motion for a preliminary injunction. ECF
  14    Nos. 3, 35, 51, 87.2 On appeal, the Ninth Circuit affirmed the denial of the
  15    preliminary injunction motion, holding that “Plaintiffs failed to raise a serious
  16    question that they are likely to succeed on the merits” of their claims. Canards I,
  17    729 F.3d at 953.
  18         Plaintiffs subsequently filed the Second Amended Complaint, raising, among
  19    others, claims of preemption under the Poultry Productions Inspection Act and the
  20    dormant Commerce Clause, and a claim for declaratory relief relating to sales
  21    where title passes outside of California. ECF No. 112. Defendant moved to
  22    dismiss all claims, ECF No. 116, and Plaintiffs filed a motion for partial summary
  23    judgment on their PPIA preemption claim, ECF No. 117. The Court granted
  24    Plaintiffs’ motion, denied Defendant’s motion, and permanently enjoined
  25    Defendant from enforcing section 25982. ECF No. 155. On appeal, the Ninth
  26    Circuit reversed and remanded for further proceedings consistent with its opinion.
  27          2
               Defendant’s motion to dismiss the First Amended Complaint was stayed
        pending resolution of Plaintiffs’ preliminary injunction appeal. ECF Nos. 77, 95.
  28
                                                          Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                   2      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 5 of 11 Page ID #:2241



    1   Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Becerra, 870 F.3d 1140,
    2   1150 (9th Cir. 2017) (Canards II). The Ninth Circuit held that section 25982 is not
    3   expressly preempted by the PPIA, or preempted under theories of field or obstacle
    4   preemption. Id. at 1151. The court further held that section 25982 is not preempted
    5   “even if [it] results in the total ban of foie gras.” Id. at 1150. Plaintiffs
    6   unsuccessfully petitioned the U.S. Supreme Court for a writ of certiorari. Ass’n des
    7   Eleveurs de Canards et d’Oies du Quebec v. Becerra, 139 S. Ct. 862 (2019).
    8        On remand, this Court granted Plaintiffs’ motion for leave to amend the
    9   complaint to amend the Commerce Clause claims and add a new claim based on
  10    “impossibility preemption,” but denied leave to plead claims of express, obstacle,
  11    or field preemption, as foreclosed by Canards II. ECF Nos. 178, 184. Plaintiffs
  12    then filed the Third Amendment Complaint. ECF No. 185. Defendant moved to
  13    dismiss all claims, ECF No. 190, and Plaintiffs moved for partial summary
  14    judgment on their Commerce Clause and “impossibility preemption” claims. ECF
  15    No. 202. The Court denied Plaintiffs’ motion and granted Defendant’s motion as to
  16    Plaintiffs’ constitutional challenges, but granted Plaintiffs leave to amend their
  17    claim for declaratory relief. ECF No. 212.
  18         On February 5, 2020, Plaintiffs filed the 4AC. ECF No. 213; see id. ¶¶ 113-
  19    132. Plaintiffs realleged claims previously dismissed without leave to amend by
  20    this Court to preserve their appellate rights only. 4AC, Cover.
  21                        RELEVANT FACTUAL BACKGROUND
  22         As relevant here, Plaintiffs allege that plaintiff Hudson Valley is based in New
  23    York. 4AC ¶ 18. Hudson Valley makes its foie gras products for purchase through
  24    its website and through orders it receives by email, telephone, and fax. 4AC, ¶ 114.
  25    Sales made through its website are given a shipping address. Id. When an order for
  26    a foie gras product is completed by Hudson Valley, it “undertakes to send the
  27    product to the buyer.” Id. ¶ 120; see also id. ¶ 125. Specifically, Hudson Valley
  28
                                                            Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                     3      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 6 of 11 Page ID #:2242



    1   delivers the purchased product to a third-party shipper, which then delivers it to the
    2   address designated by the purchaser. Id. ¶ 120.
    3        According to Plaintiffs, nonparty sellers located outside California also sell
    4   foie gras, including foie gras made by Hudson Valley and members of Plaintiff
    5   Association des Eleveurs de Canards et d’Oies du Quebec (“Canadian
    6   Association”). 4AC ¶ 122. These nonparty sellers (who are not identified in the
    7   4AC) sell their products through their websites, email, and telephone. Id. ¶ 123.
    8   The 4AC’s allegations regarding the unnamed nonparty sellers’ sales practices are
    9   made on “information and belief.” See id. ¶¶ 124-125.
  10         Plaintiff Canadian Association is a non-profit corporation that represents the
  11    interests of producers and exporters of duck products, including foie gras, from
  12    Canada. 4AC ¶ 17. Plaintiffs do not allege that plaintiff Canadian Association
  13    itself sells foie gras.
  14         Plaintiff Sean “Hot” Chaney is the former executive chef of Hot’s Restaurant
  15    Group, Inc., who now provides catering and private chef services. 4AC ¶ 19.
  16    Plaintiffs do not allege that Chaney is located outside of California.
  17                                         ARGUMENT
  18    I.   LEGAL STANDARD
  19         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the
  20    complaint. North Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir.
  21    1983). “To survive a motion to dismiss, a complaint must contain sufficient factual
  22    matter, accepted as true, to state a claim to relief that is plausible on its face.”
  23    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and quotations omitted). “A
  24    Rule 12(b)(6) dismissal may be based on either a ‘lack of a cognizable legal theory’
  25    or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
  26    Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008)
  27    (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
  28    The court accepts as true all material allegations in the complaint and construes
                                                            Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                     4      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 7 of 11 Page ID #:2243



    1   those allegations in the light most favorable to the plaintiff. Lazy Y Ranch Ltd. v.
    2   Behrens, 546 F.3d 580, 588 (9th Cir. 2008). However, the court need not accept as
    3   true legal conclusions, conclusory allegations, unwarranted deductions of fact, or
    4   unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988,
    5   amended by 275 F.3d 1187 (9th Cir. 2001).
    6   II.   PLAINTIFFS FAIL TO ALLEGE A VIABLE CLAIM FOR RELIEF
    7         Section 25982 provides that “[a] product may not be sold in California if it is
    8   the result of force feeding a bird for the purpose of enlarging the bird’s liver beyond
    9   normal size.” Cal. Health & Saf. Code § 25982. By their First Cause of Action—
  10    the sole remaining claim in this case—Plaintiffs seek a declaration that section
  11    25982 does not apply to “out-of-state sales of Plaintiffs’ foie gras products that are
  12    shipped to persons in California after title has passed from a seller outside the State
  13    of California.” 4AC, Prayer for Relief ¶ A.1; see id. at ¶ 113.3 The First Cause of
  14    Action fails because, as a matter of law, the application of section 25982 does not
  15    turn on where title passes under the UCC. Rather, section 25982 applies to all sales
  16    in California, including all sales of force-fed foie gras products purchased from an
  17    out-of-state seller that are delivered to a buyer in California.
  18          Section 25982 proscribes, within the state’s borders, the sale of products
  19    resulting from force feeding a bird. The Legislature enacted section 25982 to
  20    “discourage the consumption of products produced by force feeding birds and
  21    prevent complicity in a practice that it deemed cruel to animals.” Canards I, 729
  22           3
                 Although the 4AC does not make this clear, the First Cause of Action can
        only be asserted by Hudson Valley, because Plaintiffs Canadian Association and
  23    Chaney do not allege that they sell force-fed foie gras products from outside
        California to buyers in California. Canadian Association also cannot assert this
  24    claim on behalf of its members, because it cannot demonstrate that “neither the
        claim asserted nor the relief requested require the participation of individual
  25    members in the lawsuit.” Associated Gen. Contractors of Am., San Diego Chapter,
        Inc. v. California Dep’t of Transp., 713 F.3d 1187, 1194 (9th Cir. 2013). This
  26    Court’s requirement that Plaintiffs make “concrete fact allegations” regarding their
        “potential future conduct” in selling force-fed foie gras to buyers in California
  27    would require member participation. ECF No. 212 at 9; see United Union of
        Roofters, Waterproofers, and Allied Trades No. 40 v. Ins. Corp. of Am., 919 F.2d
  28    1398, 1400 (9th Cir. 1990).
                                                           Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                    5      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 8 of 11 Page ID #:2244



    1   F.3d at 952. Section 25982’s proscription on in-state sales applies regardless of
    2   whether the seller is in-state or out-of-state. See id. at 948 (holding that section
    3   25982 is not discriminatory because it “bans the sale of both intrastate and interstate
    4   products that are the result of force feeding a bird”); id. at 953 (holding that
    5   “[s]ection 25982 applies to both California entities and out-of-state entities”); Order
    6   Denying Pls.’ Mot. for Prelim. Inj., ECF No. 87, at 17 (“[s]ection 25982’s
    7   economic impact does not depend on where the items were produced, but rather
    8   how they were produced”) (emphasis in original). It is beyond question that
    9   California has the authority to regulate all sales in the state, including sales from
  10    out-of-state sellers to buyers in the state. See Canards I, 729 F.3d at 949; Order
  11    Denying Mot. for Sum. J., ECF No. 212 at 4; cf. South Dakota v. Wayfair, 138 S.
  12    Ct. 2080 (2018) (holding that states may require out-of-state sellers of goods to
  13    collect and remit sales tax on sales into the state). Both the plain language of the
  14    law and legislative intent establish that section 25982 applies to force-fed foie gras
  15    products sold by out-of-state sellers, such as plaintiff Hudson Valley, to buyers in
  16    California.
  17         Plaintiffs ask this Court to sanction an end-run around the law that would
  18    permit force-fed foie gras products to be sold to buyers in California, based on
  19    unrelated rules governing where title passes under the UCC. 4AC ¶ 127. This
  20    novel theory fails for two reasons.
  21         First, Plaintiffs are incorrect in arguing that a sale of foie gras for purposes of
  22    section 25982 takes place where the title passes as provided in Division 2 of the
  23    UCC, specifically sections 2106 and 2401. 4AC ¶ 127. Whether a product is “sold
  24    in California” within the meaning of section 25982 is not governed by the UCC.
  25         Division 2 of the UCC regulates “sales” to address the “rights, obligations and
  26    remedies” between buyers and sellers in transactions to sells goods in California,
  27    but it does not govern what can be sold. See Cal. Comm. Code § 2401. It is
  28    section 25982 that governs what can be sold in California. UCC section 2102
                                                           Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                    6      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 9 of 11 Page ID #:2245



    1   expressly provides that Division 2 does not “impair or repeal any statute regulating
    2   sales to consumers” or any “specified classes of buyers.” Id. § 2102. For example,
    3   California courts have applied UCC section 2102 to exclude motor vehicle sales
    4   from the UCC, even though motor vehicles qualify as “goods,” because motor
    5   vehicle sales are regulated by the California Vehicle Code. Quartz of Southern
    6   California, Inc. v. Mullen Bros., Inc., 151 Cal. App. 4th 901, 907 (Cal. Ct. App.
    7   2007); English v. Ralph Williams Ford, 17 Cal. App. 3d 1038, 1046 (Cal. Ct. App.
    8   1971) (“sales of automobiles are clearly subject to the sales division of the Uniform
    9   Commercial Code unless the remaining language in section 2102 excludes them”).
  10         Similarly here, while force-fed foie gras products may qualify as “goods”
  11    under the UCC, whether they may be sold in California is governed by section
  12    25982. The statutory comments confirm in the clearest terms that the UCC cannot
  13    properly be used to interpret section 25982: UCC section 2401 is “in no way
  14    intend[ed] to indicate which line of interpretation should be followed in cases
  15    where the applicability of ‘public’ regulation depends upon a ‘sale’ or upon
  16    location of ‘title’ without further definition.” Uniform Com. Code Comment, 23A
  17    West’s Ann. Cal. U. Com. Code, § 2401 (2002). Section 25982 is such a “public
  18    regulation” regulating sale of force-fed foie gras to California consumers and other
  19    California buyers that is expressly “excluded” from the UCC. Id.; Cal. Comm.
  20    Code § 2102.
  21         Second, Plaintiffs fail to grapple with the various absurdities that would result
  22    if the UCC could be used, as they suggest, to avoid operation of section 25982.
  23    Plaintiffs offer no reason to believe that the Legislature intended to ban sales by
  24    out-of-state sellers who ship their product directly to California customers, but
  25    permit sales of the same product from out-of-state sellers who happen to use FedEx,
  26    UPS, or the like to deliver to California customers. There is no basis to interpret
  27    the law in this way. Plaintiffs’ proposed construction, if adopted, would enable the
  28    sale of the proscribed products in the California market. This is plainly contrary to
                                                          Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                   7      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 10 of 11 Page ID #:2246



    1   the intent of the California Legislature to “discourage the consumption of products
    2   produced by force feeding birds and prevent complicity in a practice that it deemed
    3   cruel to animals.” Canards I, 729 F.3d at 952. Similarly, under Plaintiffs’
    4   proposed construction, a buyer and a seller could easily circumvent section 25982
    5   simply by agreeing between them that title to an otherwise-prohibited product
    6   passes outside of California, even if both the buyer and the seller are in California.
    7   This is because the UCC also permits a buyer and seller to agree, by contract, where
    8   title passes. See generally Cal. Comm. Code § 2401. Interpretations of section
    9   25982 that lead to such absurd results cannot be correct. See People v. Walker, 59
   10   P.3d 150, 152 (Cal. 2002) (courts must “avoid any interpretation that would lead to
   11   absurd consequences”); People v. Rubalcava, 1 P.3d 52, 56 (Cal. 2000) (courts
   12   “must select the construction that comports most closely with the apparent intent of
   13   the Legislature, with a view to promoting rather than defeating the general purpose
   14   of the statute, and avoid an interpretation that would lead to absurd consequences”).
   15        To the extent Plaintiffs perceive any ambiguity as to the scope and application
   16   of section 25982, it should be resolved in light of the Legislature’s intent to remove
   17   products produced by force feeding birds from the California market. See Canards
   18   I, 729 F.3d at 952. The language of section 25982 should be construed “according
   19   to the usual, ordinary import of the words employed, but in context, keeping in
   20   mind the nature and obvious purpose of the statute.” Prunty v. Bank of Am., 37 Cal.
   21   App. 3d 430, 436 (Cal. Ct. App. 1974) (internal citations and quotations omitted);
   22   see People v. Prunty, 355 P.3d 480, 486 (Cal. 2015) (the court’s “task in construing
   23   the Act, of course, is to ascertain and effectuate the intended legislative purpose”).
   24   In the proper context, section 25982 should be construed to apply to force-fed foie
   25   gras products sold and shipped to buyers in California.
   26        Section 25982 applies to all sales of products sold by out-of-state sellers to
   27   buyers in California, regardless of where title passes under the UCC. For these
   28   reasons, Plaintiffs’ First Cause of Action should be dismissed.
                                                          Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                   8      Amended Complaint (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 214 Filed 02/18/20 Page 11 of 11 Page ID #:2247



    1   III. LEAVE TO AMEND SHOULD BE DENIED.
    2        Plaintiffs have amended their complaint four times, and further amendment
    3   would be futile because there are no plausible facts, consistent with Plaintiffs’
    4   current allegations, that would cure the legal deficiencies in the 4AC. See Allen v.
    5   City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) (affirming district court’s
    6   denial of leave to amend based on “futility of amendment” and the fact that
    7   “plaintiff has previously amended his complaint” multiple times). Plaintiffs should
    8   be denied further leave to amend.
    9                                       CONCLUSION
   10        Defendant respectfully requests that the Court grant the motion to dismiss the
   11   Fourth Amended Complaint in its entirety, without leave to amend, and enter
   12   judgment in his favor.
   13
   14    Dated: February 18, 2020                      Respectfully submitted,
   15                                                  XAVIER BECERRA
                                                       Attorney General of California
   16                                                  TAMAR PACHTER
                                                       Supervising Deputy Attorney General
   17
                                                       /s/ PETER H. CHANG
   18
                                                       PETER H. CHANG
   19                                                  Deputy Attorney General
                                                       Attorneys for Defendant Attorney
   20                                                  General
        SA2012106936
   21
   22
   23
   24
   25
   26
   27
   28
                                                          Def.’s Mem. of P. and A. ISO Mot. to Dismiss Fourth
                                                   9      Amended Complaint (CV-12-05735-SVW-RZ)
